FORM 10-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:None EFLOVERSEAS, INC. (Exact name of registrant as specified in its charter) Nevada 26-3062721 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 250-777 N. Rainbow Blvd., Las Vegas, NV89107 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (702) 938-3656 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein,and will not be contained,to the best of Registrant'sknowledge,in definitive proxy or informationstatements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):Yes þNo o The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant’s common stock on February 28, 2010, as quoted on the OTC Bulletin Board, was approximately $0.00. As of November 30, 2010, the Registrant had 6,600,000 outstanding shares of common stock. Documents Incorporated by Reference:None PART I Cautionary Statement Concerning Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management and information currently available to management. The use of words such as “believes”, “expects”, “anticipates”, “intends”, “plans”, “estimates”, “should”, “likely” or similar expressions, indicates a forward-looking statement. Forward-looking statements are not guarantees of performance. They involve risks, uncertainties and assumptions. Future results may differ materially from those expressed in the forward-looking statements. Many of the factors that will determine these results are beyond our ability to control or predict. Do not place undue reliance on any forward-looking statements, which speak only to the date made. For those statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. The identification in this report of factors that may affect our future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. ITEM 1.BUSINESS Overview EFL Overseas, Inc. is an exploration stage company incorporated in the State of Nevada on July22, 2008. We have been relatively inactive since inception. We originally intended to recruit amateur instructors to teach English in Japan and Brazil. We were unable, however, to identify a sufficient number of instructors to fulfill our business plan and determined to refocus our business efforts on the acquisition, exploration, and development of natural resource properties. In September 2010 we entered into a non-binding Memorandum of Understanding with Nahanni Energy, Inc. to acquire working interests in the Nahanni-Kotaneelee Gas Project (the “NKGP”) which is located in the Yukon Territory, Canada. Pursuant to the Memorandum of Understanding: ● we will pursue the acquisition of a 69% working interest in the NKGP in exchange for CAD$500,000 and the assumption of certain operating commitments and liabilities (currently estimated at approximately CAD$10,100,000 ) associated with the NKGP, ● we will provide up to CAD$5,000,000 to increase production on the project, ● we will pay Nahanni Energy CAD$35,000 each month as a management fee, and ● we may acquire Nahanni Energy in exchange for shares of our common stock. Completion of the transaction with Nahanni Energy is contingent upon a number of conditions, including obtaining additional capital, and the execution of definitive agreements. 2 The NKGP covers 31,731 gross acres. As of November 15, 2010 the NKGP had two (2) producing gas wells, three (3) shut-in gas wells, one (1) injection well, and an operating gas processing facility. We did not participate in any mineral exploration during the year ended August 31, 2010. As of November 30, 2010 we did not have any proven mineral reserves and we did not have any revenue. During the remainder of fiscal 2011 we plan to identify, investigate and complete asset acquisition(s) and pursue joint venture agreements with third parties to explore for natural resources in Canada or other parts of the world. On April 19, 2010, Gabriel Jones resigned as an officer and director and Keiko Narita resigned as a director. On April 20, 2010, Mr. Jones sold 4,835,000 shares of common stock to us for $100, and our director Herbert T. Schmidt was appointed as our President, Principal Financial and Accounting Officer, and Secretary. The shares we purchased from Mr. Jones were cancelled following their purchase. On April 28, 2010, shareholders owning a majority of our outstanding shares approved a 20 for 1 forward split of our common stock. The stock split was based on market conditions and upon a determination by our Board of Directors that the stock split was in our best interests and in the best interests of our shareholders. The amendment to our Articles of Incorporation pertaining to the forward stock split was filed with the Nevada Secretary of State on May 3, 2010. The forward stock split became effective on the OTC Bulletin Board on June 30, 2010. Prior to the forward stock split, we had 330,000 shares of common stock outstanding.Subsequent to the forward stock split we had 6,600,000 outstanding shares of common stock. Competition We operate in a highly competitive industry, competing with other natural resource exploration companies, and institutional and individual investors, which are actively seeking exploration properties throughout the world together with the equipment, labor and materials required to exploit such properties. Most of our competitors have financial resources, staff and facilities substantially greater than ours. We compete to acquire prime exploration prospects. Competition for the acquisition of exploration properties is intense, with many properties available in a competitive bidding process in which we may lack technological information or expertise available to other bidders. Therefore, we may not be successful in acquiring and developing profitable properties in the face of this competition. No assurance can be given that a sufficient number of suitable exploration properties will be available for acquisition and development. Regulation Natural resource operations are subject to comprehensive regulation, which may cause substantial delays or require capital outlays in excess of those anticipated, causing an adverse effect on our business operations. Natural resource exploration is subject to regulation relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment. Production operations are also subject to laws and regulations which seek to maintain health and safety standards by regulating the design and use of production methods and equipment. Various permits from government bodies are required for exploration and production operations to be conducted; no assurance can be given that such permits will be received. Environmental standards imposed by authorities may be changed and any such changes may have material adverse effects on our activities. Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus resulting in an adverse effect on us. Additionally, we may be subject to liability for pollution or other environmental damages which we may elect not to insure against due to prohibitive premium costs and other reasons. To date, we have not been required to spend material amounts on compliance with environmental regulations. However, we may be required to do so in future and this may affect our ability to expand or maintain our operations. 3 Environmental Considerations Natural resource exploration and development is subject to environmental regulations which may prevent or delay the commencement or continuance of our operations. Mineral exploration and development is or will be subject to stringent federal, state, provincial, and local laws and regulations relating to improving or maintaining environmental quality. Our future operations may also be subject to many environmental protection laws. Environmental laws often require parties to pay for remedial action or to pay damages regardless of fault. Environmental laws also often impose liability with respect to divested or terminated operations, even if the operations were terminated or divested many years ago. Future potential operations and exploration activities are or will be subject to extensive laws and regulations governing prospecting, development, production, exports, taxes, labor standards, occupational health, waste disposal, protection and remediation of the environment, protection of endangered and protected species, safety, toxic substances and other matters. Natural resource exploration and development is also subject to risks and liabilities associated with pollution of the environment and disposal of waste products occurring as a result of exploration and production. Compliance with these laws and regulations will impose substantial costs on us and will subject us to significant potential liabilities. Risks Our failure to obtain capital may significantly restrict our proposed operations. We need additional capital to acquire assets, fund our operating losses and to explore for resources. We do not know what the terms of any future capital raising may be, but any future sale of our equity securities would dilute the ownership of existing stockholders and could be at prices substantially below the market price of our common stock. We may not be able to obtain the capital which we need. We are a new entrant into the resource exploration and development industry without profitable operating history.To date, our activities have been limited to organizational efforts and obtaining working capital. As a result, there is limited information regarding production or revenue generation. As a result, our future revenues may be limited. We have never earned a profit. We expect to incur losses during the foreseeable future and we may never be profitable. To enable us to continue in business we will eventually need to earn a profit or obtain additional financing until we are able to earn a profit. 4 Our pursuit of natural resource properties may fail and/or exploration activities may not be commercially successful, which could lead us to abandon our plans to develop properties. We may fail to acquire any natural resource properties. Regardless, our long-term success depends on our ability to establish commercially recoverable quantities of resources on our properties that can then be developed into commercially viable operations. Resource exploration is highly speculative in nature, involves many risks and is frequently non-productive. These risks include unusual or unexpected geologic formations, and the inability to obtain suitable or adequate machinery, equipment or labor. The success of exploration is determined in part by the following factors: a) The identification of potential resources based on superficial analysis; b) availability of government-granted exploration permits; c) the quality of management and geological and technical expertise; and d) the capital available for exploration. Substantial expenditures are required to establish proven and probable resource reserves. Whether a resource will be commercially viable depends on a number of factors, which include, without limitation, the particular attributes of the resource formation, such as size, grade and proximity to infrastructure; prices, which fluctuate widely; and government regulations, including, without limitation, regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of resources and environmental protection. We may invest significant capital and resources in exploration activities and abandon such investments if we are unable to identify commercially exploitable reserves. Our inability to acquire or the decision to abandon a project may reduce the trading price of our common stock and impair our ability to raise future financing. We cannot provide any assurance to our shareholders that we will identify or acquire any resources in sufficient quantities on any properties to justify commercial operations. Further, we will not be able to recover the funds that we spend on exploration if we are not able to establish commercially recoverable quantities of resources on any property we may acquire. The risks associated with exploration and development and, if applicable, exploration could cause personal injury or death, environmental damage, delays in production, monetary losses and possible legal liability. We are not currently engaged in exploration, development or production operations because we are in the acquisition phase and have no proven reserves. We do not carry liability insurance and if purchased, cost effective insurance may contain exclusions and limitations on coverage and may be unavailable in some circumstances. General As of November 30, 2010 we did not have any full-time employees or formal office space. We use independent consultants who provide us, among other things, with management, technical engineering support, financial consulting, and accounting services. ITEM 2.PROPERTIES See Item 1 of this report. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.(REMOVED AND RESERVED) 5 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES On June 30, 2010, a 20 for 1 forward stock split, approved by our shareholders on April 28, 2010, became effective. In August 2010 our common stock began trading on the OTC Bulletin Board under the symbol “EFLO”.There was no established trading market for our common stock prior to that date. During August 2010 the high closing price for our common stock was $2.00 and the low closing price was $0.51. As of November 30, 2010, we had 6,600,000 outstanding shares of common stock and 32 shareholders of record. Holders of our common stock are entitled to receive dividends as may be declared by our board of directors. Our board of directors is not restricted from paying any dividends but is obligated to declare a dividend. No cash dividends have ever been declared and it is not anticipated that cash dividends will ever be paid. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General We were formed in July 2008 to recruit persons to teach English to students in Japan and Brazil. We never generated any revenue and essentially abandoned our business plan in early 2009. We have been relatively inactive since that time. Financial Condition and Results of Operations As of August 31, 2010 we did not own any natural resource properties and had not generated any revenues. At August 31, 2010, our current liabilities exceeded our current assets by approximately $65,000. Current liabilities have increased substantially when compared to amounts outstanding at August 31, 2009, and include accounts payable of $34,343 and non-interest bearing notes of $35,000. Likewise, our general and administrative expenses for the year ended August 31, 2010 increased when compared to the prior fiscal year. This increase in liabilities and administrative expense resulted largely from our increase in contract personnel to support our efforts in the pursuit of natural resource properties. 6 We intend to seek additional natural resource properties in Canada or in other parts of the world. In that connection, we plan to identify, negotiate and rely upon third party farm-ins and other joint venture partners to assist in the exploration and development of future properties. Liquidity and Capital Resources In connection with the NKGP, we plan to generate profits by drilling productive oil or gas wells or improving the production of existing wells. We will, however, need to raise the funds we need through the sale of our securities, from loans from third parties or from third parties willing to pay our share of drilling and completing the wells. We may not be successful in raising the capital we will need. Any wells which we may drill may not produce oil or gas in commercial quantities. We plan to report losses on the NKGP until such time, if ever, we begin to generate significant revenue from oil and gas sales. Our material future contractual obligations as of August 31, 2010 are shown below. Payments due by period Contractual Obligations Total Less than 1 Year 1-3 Years 3-5 Years More than 5 Years Loans and Advances $ $ — — — Our Memorandum of Understanding for the purchase of the NKGP requires us to make certain cash payments to Nahanni Energy. That agreement, however, is non-binding. The factors that will most significantly affect our results of operations include (i) our ability to satisfy our capital requirements, (ii) our ability to effectively acquire natural resource properties, (iii) the marketability of future production, if any, (iv) competition from larger companies, and (vi) future prices of natural resources. Our revenues will also be significantly impacted by our ability to maintain or increase natural resource production through exploration and development activities. As mentioned in Item 1 of this report, we may acquire an interest in the NKGP, a natural gas project in Canada. If we proceed with the transaction, we will have significant capital commitments which we will need to fund with capital from third parties.We do not havefirm commitments or binding arrangements to provide us withthe capital we require. We are attempting to raise the capital required to implement our business plan. We believe our plan of operations, exclusive of any costs associated with the potential acquisition of an interest in the NKGP, will require approximately $500,000 in financing over the twelve-month period ending November 30, 2011. If we are unable to raise the financing we need, our business plan may fail and our stockholders could lose their investment. There can be no assurance that we will be successful in raising the capital we require, or that if the capital is offered, it will be subject to terms we consider acceptable. Investors should be aware that even if we are able to raise the funds we require, there can be no assurance that we will succeed in our acquisition, exploration or production plans and we may never be profitable As of August 31, 2010 we did not have any off-balance sheet arrangements that have or are reasonable likely to have a current or future material effect on our financial condition, changes in financial condition, results of operations, liquidity or capital resources. 7 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See the financial statements and accompanying notes included with this report. ITEM9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ONACCOUNTINGAND FINANCIAL DISCLOSURE None. . ITEM 9A.CONTROLS AND PROCEDURES An evaluation was carried out under the supervision and with the participation of our management, including our Principal Financial Officer and Principal Executive officer, of the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report on Form 10-K.Disclosure controls and procedures are procedures designed with the objective of ensuring that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, such as this Form 10-K, is recorded, processed, summarized and reported, within the time period specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and is communicated to our management, including our Principal Executive Officer and Principal Financial Officer, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure.Based on that evaluation, our management concluded that, as of August 31, 2010, our disclosure controls and procedures were effective Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as required by Sarbanes-Oxley (SOX) Section404.A. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with generally accepted accounting principles in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. In evaluating the effectiveness of our internal control over financial reporting, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control - Integrated Framework. Based on that evaluation, management concluded that during the period covered by this report our internal controls and procedures were not effective to detect the incorrect application of GAAP as more fully described below. This was due to deficiencies that existed in the design or operation of our internal control over financial reporting that may be considered to be material weaknesses. The matters involving internal controls and procedures that our management considered to be material weaknesses were: (1) the lack of an independent audit committee, (2) inadequate segregation of duties consistent with control objectives; and (3) insufficient written policies and procedures for accounting. These material weaknesses were identified by our Chief Financial Officer in connection with the audit of our financial statements as of August 31, 2010. There were no changes in our internal control over financial reporting identified in connection with the evaluation performed that occurred during our last fiscal quarter that has materially affected or is reasonably likely to materially affect, our internal control over financial reporting. Our management believes that the material weaknesses described above did not have an effect on our financial results. We are committed to improving our organization. We intend to: (i) increase our accounting personnel when funds are available which will also permit better segregation of duties, (ii) appoint one or more additional outside directors who will also be appointed to our audit committee; and (iii) prepare and implement sufficient written policies and procedures pertaining to accounting. We will continue to monitor and evaluate the effectiveness of our internal controls and procedures over financial reporting on an ongoing basis and are committed to taking further action and implementing additional improvements as necessary and as funds allow. ITEM 9B.OTHER INFORMATION None. 8 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Name Age Position Herbert Schmidt 67 President, Chief Financial Officer, Secretary, and Director Our Directors are elected for a one-year term and hold office until the next annual meeting of our shareholders or until their resignation or removal by a vote of our shareholders. Officers are appointed by the Board of Directors and serve at the discretion of the Board. There is no family relationship between or among any of our Directors or Officers. Mr. Schmidt has been our President, Chief Executive and Financial Officer since April 20, 2010.Mr. Schmidt has been our director since March 8, 2010.Since October 2007, Mr. Schmidt has also served as Chief Financial Officer and Director of Strongbow Resources Inc., a publicly traded corporation focused on the development of natural resources. Since 2001, Mr. Schmidt has served as the Director of Finance and Administration for the SLC Companies, a business distributing products endorsed by Suzanne Somers. Prior to 2001, Mr. Schmidt was the Accounting Manager for Miod and Company, a Los Angeles forensic accounting firm, and served as the Chief Financial Officer of Com-Net Industries, a California networking pioneer. Earlier in his career, as Controller for Klausner Transportation Company, Mr. Schmidt wrote the original business plan for L.A Gear. Mr.Schmidt acts as our financial expert. We do not have an independent director, as that term is defined in Section803 of the listing standards of the NYSE Amex. On April 19, 2010, Gabriel Jones resigned as an officer and director and Keiko Narita resigned as a director. Our operations to date have been limited and we are relatively inactive. As a result, we have not adopted a code of ethics that applies to our principal executive and financial officers, nor have we formed separate audit, compensation or nominating committees to our Board of Directors. Instead, our entire Board of Directors acts in the capacity of those committees. Our management intends to adopt a code of ethics and create a separate audit committee as soon as practicable Compensation Committee Interlocks and Insider Participation Our Director(s) act as our compensation committee. During the year ended August 31, 2010, all of our Directors participated in deliberations concerning executive officer compensation. During the year ended August 31, 2010, none of our Officers was also a member of the compensation committee or a director of another entity, which other entity had one of its executive officers serving as one of our directors or as a member of our compensation committee. 9 ITEM 11. EXECUTIVE COMPENSATION The following table shows the compensation paid or earned by our executive officers during the two years ended August 31, 2010. Name and Principal Position Fiscal Year Salary (1) Bonus(2) Stock Awards(3) Option Awards(4) All Other Compensation (5) Total Herbert T. Schmidt $ - $ - Gabriel Jones - The following shows the amount we expect to pay our officer during the twelve months ending August 31, 2011 and the amount of time this person expects to devote to our business. Name Projected Compensation Percent of Time to be Devoted to our Business Herbert T. Schmidt $ 33
